REQUESTED BY: Henry D. Smith, M.D., M.P.H., Director of Health, Nebraska Department of Health.
Whether a building composed of multiple living units not fabricated on the final site for the dwelling must have only one seal for the building or one seal for each of the living units of which it is composed.
One seal for the building unless the living units are manufactured by different manufacturers or at different times. Then each unit must carry its own seal.
Each manufactured housing unit must have a seal as provided in section 71-1559, R.S.Supp., 1978. By the definition in section 71-1557(1), R.R.S. 1943, a manufactured housing unit is a dwelling consisting of a unit or units
not fabricated on the final site for the dwelling unit. `Dwelling' is not defined in the Nebraska Uniform Standards for Manufactured Housing Units Act. However, in Hamiltonv. North American Accident Insurance Co., 99 Neb. 579, 581,157 N.W. 111, 112 (1916), our Supreme Court defined it as a `habitation; place or house in which a person lives.' In other cases that court has recognized that a person may live in an apartment, in a hotel, or in a duplex. See, Opinion of the Attorney General No. 121 (May 25, 1979). In that opinion we concluded that the definition of `dwelling' inHamilton, above, was broad enough to include multi-family units, apartments and hotels in which people live.
The purpose of the seal is to certify that the manufactured housing unit has been constructed in compliance with certain standards adopted by the department and applicable to such units at the time of manufacture. See, sections71-1557(2), R.R.S. 1943, and 71-1559. The department shall issue the seal only after ascertaining that the manufacturer is in full compliance with its compliance assurance program. The purpose of that program is to assure that the finished manufactured housing unit conforms to the approved building system and the codes adopted by the department and applicable at the time of manufacture.See, section 71-1559.
We have concluded that a manufactured housing unit must have only one seal, regardless of the number of living units of which it is composed, unless those units are manufactured by different manufacturers or at different times. When there are such differences, each unit must carry its own seal certifying that it complied with departmental standards applicable at the time it was manufactured. Otherwise the purpose of the seal will not be served.